Case 1:16-cr-00614-AMD Document 281 Filed 02/05/20 Page 1 of 2 PageID #: 6220




                                                                            JUSTIN M. HEILIG
                                                                             Direct: (212) 669-0644
                                                                            jheilig@hillrivkins.com
   February 5, 2020

   Via CM/ECF System

   The Honorable Ann M. Donnelly
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201


          Re:    Petitioner DGNYP’s Response to Government’s Letter (Dkt. #274)
                 United States v. Dan Zhong, 16-CR-614 (AMD)
                 Our Ref: 34850
                 -------------------------------------------------

   Dear Judge Donnelly:

          We represent Petitioner The Development Group of NYP, LLC (“DGNYP”) in
   the above-referenced matter.

           Pursuant to Your Honor’s December 19, 2019 Scheduling Order, we write in
   response to the Government’s January 10, 2020 letter (Dkt. #274), which requests that the
   petitions of DGNYP and our other client, Ms. Xiaohong Fang, for criminal forfeiture
   ancillary hearings (Dkts. #268 & #270) be held in abeyance while the Government “takes
   steps to issue direct notices and commence publication in accordance with the statutory
   scheme.” See 21 U.S.C. § 853(n) & Fed. R. Crim. P. 32.2(c). The Government further
   proposes that it submit a status report within ninety (90) days to advise “whether it has
   completed the steps necessary to commence the ancillary proceeding by providing notice
   to all potential third-party claimants.”

          Petitioner DGNYP consents to holding its petition in abeyance for at least ninety
   days, without prejudice, to allow the Government to perform its due diligence and
   undertake its statutory obligations.
Case 1:16-cr-00614-AMD Document 281 Filed 02/05/20 Page 2 of 2 PageID #: 6221
   Hon. Ann M. Donnelly
   USDC - EDNY
   February 5, 2020
   Page Two


          We thank the Court for its attention to the foregoing and stand ready to answer
   any questions that Your Honor may have with respect to DGNYP’s petition.

                                       Respectfully submitted,
                                        HILL RIVKINS LLP

                                            1
                                            Justin M. Heilig


   Cc:    All counsel of record (via ECF)
